
	
		III
		Calendar No. 344
		111th CONGRESS
		2d Session
		S. RES. 409
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. Feingold (for
			 himself, Mr. Coburn,
			 Mr. Cardin, Ms.
			 Collins, Mr. Merkley,
			 Mr. Lautenberg, Mr. Burris, Mr.
			 Levin, Mr. Franken,
			 Mr. Lieberman, Mr. Begich, Mr. Nelson of
			 Florida, Mr. Casey,
			 Mr. Udall of Colorado,
			 Mrs. Feinstein, Mr. Durbin, Mr.
			 Bayh, Ms. Cantwell,
			 Mr. Kerry, Mrs.
			 Gillibrand, Mr. Johnson,
			 Mr. Grassley, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			April 13, 2010
			Reported by Mr. Kerry,
			 without amendment
		
		RESOLUTION
		Calling on members of the Parliament in
		  Uganda to reject the proposed Anti-Homosexuality Bill, and for
		  other purposes.
	
	
		Whereas a bill introduced on October 14, 2009, by a member
			 of Parliament in Uganda would expand penalties for homosexuality to include the
			 death penalty and requires citizens to report information about homosexuality
			 to the police or face imprisonment;
		Whereas many countries criminalize homosexuality, and in
			 some countries, such as Iran, Nigeria, Saudi Arabia, and Sudan, the penalty for
			 homosexuality includes the death penalty;
		Whereas the United States, in seeking to promote the core
			 American principles of equality and Life, Liberty, and the pursuit of
			 Happiness, has long championed the universality of human rights;
		Whereas religious leaders in the United States, along with
			 representatives from the Vatican and the Anglican Church, have stated that laws
			 criminalizing homosexuality are unjust; and
		Whereas the people and Government of the United States
			 recognize that such laws undermine our commitment to combating HIV/AIDS
			 globally through the President’s Emergency Plan for AIDS Relief (PEPFAR) by
			 stigmatizing and criminalizing vulnerable communities: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)calls on members
			 of the Parliament in Uganda to reject the Anti-Homosexuality
			 Bill recently proposed in that country;
			(2)urges the
			 governments of all countries to reject and repeal similar criminalization laws;
			 and
			(3)encourages the
			 Secretary of State to closely monitor human rights abuses that occur because of
			 sexual orientation and to encourage the repeal or reform of laws such as the
			 proposed Anti-Homosexuality Bill in Uganda that permit such
			 abuses.
			
	
		April 13, 2010
		Reported without amendment
	
